DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/28/2020.
Claims 1-30 are pending.
Claims 1-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10140365 (“Patent Document”). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the Patent Document recites all the limitations of claim 1 of the instant  
Instant Application
Patent Document
A computer implemented method for activating and de-activating artist specific applications to play a playlist of songs provided by the artist specific applications each being associated with an artist, the method being implemented on a user device having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the user device to perform the method, the method comprising:
A computer implemented method for activating and de-activating artist specific applications to play a playlist of songs provided by the artist specific applications each being associated with an artist, the method being implemented on a user device having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the user device to perform the method, the method comprising:
obtaining, by the user device, a playlist that specifies an order of a plurality of songs to be played at the user device, wherein the plurality of songs include at least a first song to be played through a first artist specific application installed at and executed by the user device and a second song to be played through a 


determining, by the user device, that the first song is to be played next based on the first song identifier and the playlist position for the first song;
determining, by the user device, that the first artist specific application should be 

	

activating and executing, by the user device, the first artist specific application responsive to the determination that the first artist specific application should be activated;
causing, by the user device, the first song to be played by the activated first artist specific application;
playing, by the user device, with the executed first artist specific application, the retrieved first song;
determining, by the user device, that the second song is to be played after the first song is played based on the order of the playlist;
determining, by the user device, that the second song is to be played after the first song is played based on the second song identifier and the playlist position for the second song;
determining, by the user device, that the second artist specific application should be activated based on the determination that the second song is to be played after the first song;
determining, by the user device, that the second artist specific application should be activated based on the second application identifier and the determination that the second song is to be played after the first song;

de-activating, by the user device, the first artist specific application responsive to the determination that the second artist specific application should be activated;
 activating, by the user device, the second artist specific application; and
activating and executing, by the user device, the second artist specific application responsive to the determination that the second artist specific application should be activated;
causing, by the user device, the second song to be played by the activated second artist specific application.
playing, by the user device, with the executed second artist specific application, the retrieved second song.



Claim 1 of the patent document contains the additional elements of “obtaining, by the user device, from the playlist, the first application identifier that identifies the first artist application as being associated with the first song responsive to the determination that the first song is to be played next; retrieving, by the user device, the first song encoded within the first artist specific application; obtaining, by the user device, from the playlist, the second application identifier that identifies the second artist application as being associated with the second song responsive to the determination that the second song is to be played after the first song; retrieving, by the user device, the second song encoded within the second artist specific application.” 


Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. No claim amendments were made. Applicant’s response indicated Applicant will be filing a terminal disclaimer in response to the double patenting rejection. Applicant’s arguments do not address all the rejections but an examiner’s initiated interview was conducted 4/5/2021 in an attempt at compact prosecution to address the current rejections, present proposed allowable claim amendments, and if agreements were reached and after a filed terminal disclaimer, enter an allowance. Applicant did not accept the proposed claim amendments and agreements could not be reached. Supervisor Patel also called Applicant, 4/5/2021 and did not receive a response back.
112(a)
Paragraph (11) -Examiner discussed with Applicant the implications of the “programmed to” language. According to MPEP 2181(B), “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’")…. "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012)… When a claim containing a computer-implemented 35 U.S.C. 112(f)  claim limitation is found to be indefinite under 35 U.S.C. 112(b)  for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI. Examiners should further consider whether the disclosure contains sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the full scope of the claimed invention in compliance with the enablement requirement of 35 U.S.C. 112(a).” 
Examiner suggested removing the language to recite similar language to the preamble, given the lack of specification support and also, as the current language also deviates from the preamble which reads “the method being implemented on a user device having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the user device to perform the method, the method comprising. Applicant declined the amendment.
112(b)
Paragraph (14)- Examiner explained to Applicant that in the specification (¶ 203), the playlist manager, after it obtains the playlist, generates instructions for the playlist.  And including that language in the claims would clarify the claims further in explaining the device receiving the playlist, generating playlist instructions that specify the playlist (Table 1) for the device to be able to determine the song order, application, etc. Applicant declined the amendment.
Paragraph (15)- Examiner explained that the user device according to the specification and one of ordinary skill in the art know that the device is not causing, for example, a song to be played, the user device is playing the song. Applicant argues one of ordinary skill would know that it what was meant by the limitation. Examiner, as one of ordinary skill in the art, made the suggestion to amend the claims to positively recite the functions that were actually performed by the device, as the device does not cause the actions claimed, they perform them. The example of an amendment given to Applicant, instead of “causing, by the user device, the first song to be played by the activated first artist specific application…”, Examiner suggested Applicant amends to “playing, by the user device, the first song by the activated first artist specific application….” Applicant declined the amendment.
Paragraph (16)- Applicant explained the claim was supposed to mean every activation of the application is counted as user activity. Applicant showed examiner in the disclosure (¶ 130) support for launching or activating being user activity. Applicant 
Paragraph (17)- Examiner explained that claims 1 and 16 already established that “wherein the plurality of songs include at least a first song to be played through a first artist specific application installed at and executed by the user device and a second song to be played through a second artist specific application installed at and executed by the user device.” Claims 11 and 26 recite determining that there is a possibility that the application has not been installed which makes the claims unclear and indefinite as the independent claims state very clearly that they are installed and even executed by the user device already. Examiner suggested cancelling the language from the independent claims, or making claims 11 and 26 directed to applications that are not already installed, for example, a third artist specific application. Applicant stated they would consider the amendment.
112(d)
The rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 17-28 recite “wherein the user device is further programmed to”. According to the disclosure (¶ 51, 217, 237-239), “each ASA may communicate with other ASAs also installed at user device 170, computer system 110, other user devices 170 that include at least one ASA installed thereon, and/or other devices. In this manner, system 100 may facilitate cross-application functionality across the same or different ASA installed at multiple devices.” The disclosure does not provide support for the user mobile device or computer being programmed nor an algorithm for . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recite “obtaining, by the user device, a playlist… determining, by the user device, that the first song is to be played next… determining, by the user device, that the first artist specific application should be activated…” The claims are unclear and indefinite. According to the claims, a user device obtains a playlist and the next steps are to determine the next song to be played and to activate a corresponding application. The claim is unclear as the step of obtaining does not contain the automatic execution of the playlist. The user device receives a playlist, not a command to play the songs. The claims are unclear and indefinite. Dependent claims 2-15 and 17-30 are rejected.
Claims 1 and 16 recite “causing, by the user device, the first song to be played by the activated first artist specific application… causing, by the user device, the second causing a determination of a first revenue… causing a determination of a second revenue”, claims 7 and 22 recite “causing the first artist specific application to be placed in the foreground”, claims 9 and 24 recite “causing the first artist specific application to be placed in the background”, claims 10 and 25, “causing the particular song to be played through the particular artist specific application”. Claims 11 and 26 recite “causing the first artist specific application to be installed at the user device”. Claims 12 and 27 recite “wherein the shared playlist causes the remote device to activate”. The user device does not provide commands or cause, it executes commands. For example, a user device does not cause a song to be played, it plays a song. A sentient user provides a “play” command, or selects a song to be played, the instruction is sent to the device to be executed, thereby causing the user device to play the song. The user’s command causes the user device to play the song. Again, a user device does not cause a song to play. Applicant can provide a different meaning for the word “cause” that is supported by the disclosure, provide support disproving the fundamental computing principles of received computing commands versus device execution, with support or amend the claims to properly reflect plausible computing functions. See also claims 12 and 27,  the language that the playlist causes a remote device to activate an application.  Dependent claims 2-15 and 17-30 are rejected.
Claims 2 and 17 recite “incrementing a first level of user activity based on activation of the first artist specific application to indicate that user interaction by a user with the first artist specific application has increased”. According to Applicant’s independent claims, the user device, without human interaction, causes the claimed 
Claims 11 and 26 recite “causing the first artist specific application to be installed at the user device responsive to a determination that the first artist specific application is not installed at the user device”. Claims 1 and 16 recite “wherein the plurality of songs include at least a first song to be played through a first artist specific application installed at and executed by the user device and a second song to be played through a second artist specific application installed at and executed by the user device.” The claims are unclear and indefinite. The independent claims already established the applications are installed, therefore, if a determination was made as to whether the applications were installed, there would be no “cause” for the applications to be further installed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar et al. (US 2014/0181199) teaches activating media applications based on a zone.
Anzures et al. (US 2011/0252378) teaches indications to activate and deactivate different applications.
Reznor et al. (US 2014/0115463) teaches pulling music on a playlist from different sources
Singh et al. (US 2013/0254113) teaches tracking user usage of applications
Strober (US 2013/0031478) teaches swapping applications that play different media

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685